DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application aft final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 2, 4, 5, 7, 8, 10, 11, 12, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Croxford et al. (Publication: US 2017/0140736 A1) in view of Davidson et al. (Publication: US 8,788,967 B2), BOLIEK ET AL. (PUBLICATON: 2016/0366330 A1).

Regarding claim 1,	Coxford discloses obtain the output image by mixing the obtained video image and the obtained plurality of graphic images ([0007], [0045] to [0048], [0055], [0192], Fig. 1  - As shown in Fig. 1,  a mixed output of image is displayed that includes the video and the plurality of images based on the receiving video and plurality of images.).
Remaining language, see rejection on claim 20.

Regarding claim 2, Coxford in view of Davidson, Boliek disclose all the limitations of claim 1 including the plurality of graphic objects.
Coxford discloses wherein the processor is configured to obtain the output image by alpha blending the video image and the plurality of graphic images based on an alpha value corresponding to each of the [[plurality of graphic images]] ([0009], [0326] to [0328] – The composited output of image is generated by the alpha blending operation as shown in Fig. 1 and Fig. 3. 
[0057],[0144] to  [0146],[0071] to [0073]  - The composition engine generates the composited output frame from one or more input images, surfaces (e.g. generated by the GPU 2 and/or video codec 1) that are based on the parameters such as rotated, scaled, compression, decompress, or resolution. )

Regarding claim 4, Coxford in view of Davidson, Boliek disclose all the limitations of claim 1 including the plurality of graphic objects.
Coxford discloses wherein the processor is configured to obtain the [[plurality of graphic objects]] by rendering each of the [[plurality of graphic objects]] in parallel or decoding a compressed image including each of the [[plurality of graphic objects]] in parallel ([0014], [0148], [0192], [0307], [0317], and [0339], Fig. 1, 3 - The processor obtains the images by rendering each of images in parallel. ).

Regarding claim 5, Coxford in view of Davidson, Boliek disclose all the limitations of claim 1 including the plurality of graphic objects
Coxford discloses wherein the processor includes: a video processor configured to process the video content; and a graphics processing unit (GPU) configured to process the [[plurality of graphic objects]] ([0014], [0148], and [0317], Fig. 1, 3 - processor configured to process the video content; and a graphics processing unit (GPU) configured to process the plurality of images.).

Regarding claim 7, Coxford in view of Davidson, Boliek disclose all the limitations of claim 1 including the processor, the video content, and the graphic image.
Davidson discloses wherein controls the display to display the output image in which a graphic object having a first resolution is included in the remaining regions, and a graphic object having a second resolution is included in at least one of the first regions or the remaining regions, and the second resolution is less than the first resolution (column 20 lines 40 to column 21 lines 50 - When the displayed image is a map such as shown in the figure, Fig. 14B , the image is displayed at a greater resolution within portion O1 than is displayed in non-01 portions window,  that is in which graphic objects having a first resolution is included in the remaining regions, and graphic objects having a second resolution is included in at one of the first regions or the remaining regions, and the second resolution is less than the first resolution. ).


Regarding claim 8, Coxford in view of Davidson, Boliek disclose all the limitations of claim 7 including the processor, the video content, and the graphic image.
Coxford discloses wherein the processor is configured to obtain the output image by up-scaling the graphic image having the second resolution and an alpha value corresponding to the graphic image having the second resolution ([0057], [0062] to [0066], [0216], [0333] to [0334], [0369] - As shown in Fig. 3, the processor is configured to generated the composited output by upscaling the images that having different resolution and the alpha value (e.g. resolution) correspond to the images having different resolution, second resolution.), and 
alpha blending a graphic image including a [[graphic object]] having the first resolution, the video image, and the up-scaled graphic image based on the up-scaled alpha value ([0057], [0062] to [0066], [0216], [0333] to [0334], [0369] -  composition, alpha blending, including the inputs different resolutions, the first resolution, the video, and upscale based on the desired degree or factor on the image. ).
column 20 lines 45 to column 21 lines 20 - Figs. 14 and Figs 15, each of plurality of graphic objects).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Croxford in view of Davidson with a graphic object as taught by Davidson. The motivation for doing so the information that is made available can be adjusted as needed or desired as taught by Davidson in column 21 lines 20 to 30. 

Regarding claim 10, Coxford in view of Davidson, Boliek disclose all the limitations of claim 7 including the processor, the video content, and the graphic image
Coxford discloses a GPU configured to process the graphic image having the second resolution ([0057], [0062] to [0066], [0216], [0333] to [0334], [0369] - the processor with primary display core and second display core is configured to generated the composited output by upscaling the images that having different resolution and the alpha value (e.g. resolution) correspond to the images having different resolution, second resolution.);  
a first mixer configured to mix the processed graphic image having the second resolution with the video image ([0007] to [0009], [0148] to [0150], [0182] - the scaling is configured to converted the video to RGB scaling, mixed mathematical calculation,  having the second resolution with the video image. ); 
a decoder configured to decode the graphic image having the first resolution ([0057], [0062] to [0066], [0146], [0216], [0333] to [0334], [0369] - video deciders decode the inputs different resolutions selectively, the first resolution, based on the desired degree or factor on the image. ) ; and 
a second mixer configured to mix the decoded graphic image having the first resolution with a first mixed image mixed by the first mixer ([0057], [0062] to [0066], [0216], [0333] to [0334], [0369] - composition, alpha blending, including the inputs different resolutions, the first resolution mixed with the video.).

Regarding claim 11, Coxford in view of Davidson, Boliek disclose all the limitations of claim 1 including the processor, the video content, and the graphic image
Coxford discloses wherein the output image is a high resolution image of 4K or 8K image or more ([0149] to [0151] - output image is a resolution image of 4K or more. ).

Regarding claim 12, see rejection on claim 20.

Regarding claim 13, see rejection on claim 2.

Regarding claim 15, see rejection on claim 4.

Regarding claim 17, see rejection on claim 7.

Regarding claim 18, see rejection on claim 8.

Regarding claim 20, Croxford discloses a non-transitory computer-readable medium storing instructions that when executed by a processor of a display device , cause the display device to perform operations comprising include ([0044] to [0046] , [0148], [0312] to [0315], [0317] - with memory stored instruction executed by a processor to perform operation: ): 
obtaining a video image by processing input video content ([0007], [0045] to [0048], [0055], [0192], [0389], Fig. 1  - As shown in Fig. 1, receiving video by processing the video codec 1 and/or GPU 2.  ), 
obtaining a plurality of graphic images including each object ([0045] to [0048], [0055], [0192], Fig. 1  - As shown in Fig. 1,  plurality of images are processed in parallel. Furthermore, Physical Video Decoders and GPUs are connected to physical buffers in parallel.); and 
displaying an output image including the video content and the object based on the obtained video image and the obtained plurality of graphic images ( [0007], [0045] to [0048], [0055], [0192], Fig. 1  - As shown in Fig. 1,  a composited output of image is displayed that includes the video and the plurality of images based on the receiving video and plurality of images. ); and
controlling the display to display the obtained output image ([0007], [0045] to [0048], [0055], [0192], Fig. 1  - As shown in Fig. 1,  a composited output of image is displayed that includes the video and the plurality of images based on the receiving video and plurality of images.).
Croxford discloses video image as stated above.

Davidson discloses each of plurality of graphic objects (column 20 lines 45 to column 21 lines 20 - Figs. 14 and Figs 15, each of plurality of graphic objects.); the plurality of graphic objects (column 20 lines 45 to column 21 lines 20 - Figs. 14 and Figs 15 plurality of graphic objects.);
wherein the [[video image]] is included in a first region of the display and [[the plurality of graphic images]] are included in remaining regions of the display that are not the first region (column 20 lines 40 to column 21 lines 50 - When the displayed image is a map such as shown in the figure, Fig. 14B , the image is displayed at a greater resolution within portion O1 than is displayed in non-01 portions window,  the display to display the output image in which the objects are included in first regions and other objects are included in remaining regions that are not the first regions.);
wherein the plurality of graphic images comprises a graphic image of which a resolution is changed and a background graphic image of which a resolution [[is not changed]] (column 20 lines 40 to column 21 lines 50 - When the displayed image is a map such as shown in the figure, Fig. 14B , the image is displayed at a greater resolution within portion O1 than is displayed in non-01 portions window,  that is in which other graphic objects having a first resolution is included in the remaining regions, and graphic objects having a second resolution is included in at one of the first regions or the remaining regions, and the second resolution is less than the first resolution thus “background graphic image” can be read on.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Croxford with each of plurality of graphic objects; the plurality of graphic objects; wherein the plurality of graphic images comprises a graphic image of which a resolution is changed and a background graphic image of which a resolution [[is not changed]] as taught by Davidson. The motivation for doing so the information that is made available can be adjusted as needed or desired as taught by Davidson in column 21 lines 20 to 30. 
However Coxford in view of Davidson do not disclose which is different form the video content; resolution is not changed.
Boliek discloses which is different from the video content ([0343] – combining multiple camera angles into a single video stream that is overlapping of multiple events. The videos are different with different angle.) ; 
resolution is not changed([0388] – the resolutions are the same.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Coxford in view of Davidson with which is different form the video content; resolution is not changed as taught by Boliek. The motivation for doing so to make edition easier as taught by Boliek in paragraph(s) [0005]. 

Claims 3, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Croxford et al. (Publication: US 2017/0140736 A1) in view of Davidson et al. .

Regarding claim 3, Coxford in view of Davidson, Boliek disclose all the limitations of claim 1 including the processor, the video content, and the graphic image.
Coxford discloses wherein the display is implemented as a modular display in which a plurality of display modules are connected, and a resolution of the display is changed ([0146], [0182] to [0184], [0006] to [0006] - As shown in Fig. 1, Fig. 3, different displays have different resolutions that are connected and the resolution of the display is changed. ).
However Coxford in view of Davidson, Boliek do not disclose changed according to a number of the plurality of display modules.
Parmar discloses changed according to a number of the plurality of display modules ([0085] to [0086] - repeated based on the number of pixels in a display pane.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Coxford in view of Davidson, Boliek with changed according to a number of the plurality of display modules as taught by Parmar. The motivation for doing so is to improve image quality as taught by Parmar in paragraph(s) [0081]. 

Regarding claim 9, Coxford in view of Davidson, Boliek disclose all the limitations of claim 7 including the processor, the video content, and the graphic image.
[0008], [0045], [0151], [0182], [0364], [0369] – a memory, the resolution is equal to the resolution of the display core, and executed by the processor: ): 
write the graphic image having the first resolution to the memory ([0008], [0045], [0151], [0182], [0364], [0369] –  write the image with the resolution to the memory. ), 
and read the graphic image having the first resolution from the memory at a same frequency as the output frequency of the display ([0039] to [0041], [0340] - 
Read the image form the memory at frequency is as fast as the first display core, same frequency can be read on. ).
However Coxford in view of Davidson, Boliek do not disclose write at a frequency lower than an output frequency of the display.
Parmar discloses write at a frequency lower than an output frequency of the display ([0034] to [0036] – write a frequency lower to a display.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Coxford in view of Davidson, Boliek with write at a frequency lower than an output frequency of the display as taught by Parmar. The motivation for doing so is to improve image quality as taught by Parmar in paragraph(s) [0081]. 

Regarding claim 14, see rejection on claim 3.

Regarding claim 19, see rejection on claim 9.

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Croxford does not disclose the features of "the plurality of graphic images comprises a graphic image of which a resolution is changed and a background graphic image of which a resolution is not changed" included in the amended claims."”

It is Davidsion and Boliek that disclose the limitations, please see the rejections above for detail.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where	the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant asserts “Davidson fails to discuss at least the feature of "the video content is included in a first region of the display and at least one graphic object of the plurality of graphic objects is included in a remaining region of the display that are not the first region, and the video content is 

During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).

	
Regarding plurality of graphic images limitation, in additional to Davidson that disclose it, Coxford also discloses  plurality of graphic images ([0007], [0045] to [0048], [0055], [0192], Fig. 1  - As shown in Fig. 1,  a mixed output of image is displayed that includes the video and the plurality of images based on the receiving video and plurality of images.).
It is the combination of Coxford in view of Davidsion and Boliek that 	disclose the limitations, please see the rejections above for detail.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where	the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claims 2 – 5, 7 – 11, 13 – 15, and 17 – 19 the Applicant asserts that they are not obvious over based on their dependency from independent claims 1 and 12 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1 and 12 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616